                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                         CRIMINAL NO. 2:18-cr-10-KS-MTP

PAUL RUFF


                                  ORDER OF CONTINUANCE

       This cause having come before the Court on the Amended Joint Motion of the defendant

and the Government to continue this matter [32], and the Court having considered said motion,

finds that for the following reasons said motion is well taken and is hereby granted, and that the

period of delay shall be excluded in computing the time within which the trial of this matter

commence in accordance with the Speedy Trial Act, 18 U.S.C. § 3161.

       Also having duly considered the factors articulated in Title 18, Section 3161(h)(7)(B)(ii)

to determine the appropriateness of a continuance, the Court finds that due to scheduling issues

and other matters that counsel has before this Court, defense counsel and the Government

specifically request that the trial of this matter be continued and reset to begin on April 15, 2019,

and additionally Defendant is employed and providing for his family and his job is particularly

busy the first three months of the year. pursuant to Title 18, Section 3161(h)(7)(A) of the United

States Code, the ends of justice outweigh the best interests of the public and the defendant in a

speedy trial in this cause and are best served by granting the requested continuance.

       The Court finds that the defendant has specifically waived any speedy trial objections

heretofore arising or which may arise as a result of this requested continuance under the Speedy
Trial Act or the Constitution in the case at bar finds that this motion should be granted for the

reasons described above.

       IT IS THEREFORE ORDERED that the trial of this matter be continued and reset to begin

on April 15, 2019, and that the period of delay shall be excluded in computing the time within

which the trial of this matter commence in accordance with the Speedy Trial Act, 18 U.S.C. §3161.

       The Magistrate Judge will enter an Amended Trial Order herein.

       SO ORDERED this the _10th____ day of January, 2019.




                                                    ___s/Keith Starrett________________
                                                    UNITED STATES DISTRICT JUDGE




 
